DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 9-6-22 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-6-22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee (US2020/0171717).
	Regarding claim 13, Lee discloses a method for molding a thermal expansion structure, comprising:
	Providing a mixed material, the mixed material comprises a thermoplastic material and a thermal expansion material, the thermal expansion material is formed from an expansion of a foam raw material by a pre-foaming step (para 34); the thermoplastic material and the thermal expansion material are mixed to form the mixed material;
	Positioning the mixed material in a mold; and
	Heating the mixed material to expand to form the thermal expansion structure (see abstract, fig. 1, and claim 1).
	Regarding claim 14, Lee discloses wherein based on a weight of the thermal expansion structure, the thermoplastic material is in a range of 50% to 90% by weight, the thermal expansion material is in a range of 50% to 10% by weight (see para 26).
	Regarding claim 15, Lee discloses wherein after the pre-foaming step, a volume of the thermal expansion material is 10 to 40 times of a volume of the foam raw material (para 36).
	Regarding claim 16, Lee discloses wherein a heat deflection temperature of the thermoplastic material is lower than a heat expansion temperature of the thermal expansion material (see para 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 13 above, and further in view of Gael et al. (English abstract of DE19754180).
	Regarding claim 17, Lee does not teach positioning a co-molding member in the mold before the mixed material is positioned in the mold, when the mixed material is positioned in the mold, and is heated to expand, the heat-expanded mixed material contacts the co-molding member in the mold. However, Gael et al. teaches a process of manufacturing a component with a visible surface 2 covering one side of the plastic foam layer by placing a material skin in the mold, feeding expanded plastic spheres 6 into the mold 12a, 12b, heating to fuse the spheres together into a layer which presses the skin 2 against the wall of the mold 12a (see abstract, fig. 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Lee with the material skin as taught by Gael et al. in order to form a visible surface on the thermal expansion structure. 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 13 above, and further in view of Siddall et al. (GB2306910).
	Regarding claim 18, Lee does not teach wherein the step of positioning the mixed material in a mold comprises a first filling step and a second filling step; in the first filling step, a first part of the mixed material is positioned in the mold first, and then, in the second filling step, a second part of the mixed material is positioned in the mold; after the step of heating the mixed material, a density of the first part is different from that of the second part. However, Siddall et al. teaches a processing for molding articles having regions of differing hardness by filling a first part 10A in a first filling step and filling a second part 10B in a second filing step, the density of the first part is lower than the density of the second part after foaming to forming the finished article 10 (see abstract, fig. 3, 5 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Siddall et al. in order to produce an article with different harnesses.
	Regarding claim 19, Siddall et al. teaches positioning a thermoplastic isolation member 18 between the first part 10A and the second part 10B, in order to isolate the first part of the mixed material from the second part thereof (abstract, fig. 5, claim 1 and page 10, line 1-3). 
	Regarding claim 20, Siddall et al. does not teach a third filling step between the first filling step and the second filling step to position a third part of the mixed material in the mold to form an article in which the first part, the second part and the third part have different densities from each other. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third part having a different density in the method of Siddall et al. depending on the desired application of the vehicle trim part since Siddall et al. teaches the softer part is intended for impact protection, and the harder part provides a partly structural function (see page 4, line 3-15). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742